DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 6,899,675. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a fluorescence endoscopy video system.
Application No: 16/218,256
US Patent No. 6,899,675
2. A fluorescence endoscopy video system comprising: a multi-mode light source for producing various light outputs comprising optical filters that selectively alter the spectral characteristics of the light produced by the light source, the optical filters comprising: a light source filter for blue light fluorescence excitation and reflectance imaging at blue wavelengths; a light source filter for red light reflectance imaging at red wavelengths; and a light source filter for green light reflectance imaging at green wavelengths, wherein said filters are operable such that the light source can produce sequential red, green, and blue light for white light imaging or continuous fluorescence excitation light for fluorescence imaging; an endoscope for directing the light from the light source into a patient to illuminate a tissue sample and to collect the reflected light and fluorescence light produced by the tissue; a camera positioned to receive the light collected by the endoscope, the camera comprising: an image sensor; a low light image sensor; a beamsplitter for splitting the light received form the tissue sample into two beams and projecting the two beams onto the image sensor and low light image sensor; a filter positioned in front of the low light sensor for selectively transmitting light of desired wavelengths; and one or more optical imaging components that project images onto both the image sensor and low light image sensor; an image processor coupled to the camera for digitizing, storing, processing, and encoding the image signals received from the image sensor and low light image sensor as video signals; and a color video monitor that receives the video signals and displays them.
. A color and fluorescence endoscopy video system including: an endoscope for directing the light from a multi-mode light source into a patient to illuminate a tissue sample and a camera positioned to receive the light collected by the endoscope to produce color or fluorescence images, the camera including: a low light color image sensor having integrated filters with color output; one or more filters positioned in front of the low light color image sensor for selectively blocking light with wavelengths below 450 nm and transmitting visible light with wavelengths greater than 470 nm; and one or more optical imaging components that project images onto the low light color image sensor; an image processor/controller that receives image signals from the low light color image sensor and combines and interpolates image signals from pixels having filters with the same integrated filter characteristics to fluorescence or reflectance light and then encodes the including a filter selectively positioned in the light path of the light source for producing light for color imaging that simultaneously transmits blue light at wavelengths less than 480 nm and amounts of green and red light, wherein the amounts of green and red light transmitted are adjusted to be a fraction of the transmitted blue light, such that, when reflected from a gray surface, the intensity of the green and red light projected onto the low light color image sensor matches the intensity of blue light also projected onto the low light color image sensor in such a way that the resulting color images are white balanced; and a color video monitor for displaying superimposed video images from the pixels of the low light color image sensor.


Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,182,709. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a fluorescence endoscopy video system.

Application No: 16/218,256
US Patent No. 10,182,709
2. A fluorescence endoscopy video system comprising: a multi-mode light source for producing various light outputs comprising optical filters that selectively alter the spectral characteristics of the light produced by the light source, the optical filters comprising: a light source filter for blue light fluorescence excitation and reflectance imaging at blue wavelengths; a light source filter for red light reflectance imaging at red wavelengths; and a light source filter for green light reflectance imaging at green wavelengths, wherein said filters are operable such that the light source can produce sequential red, green, and blue light for white light imaging or continuous fluorescence excitation light for fluorescence imaging; an endoscope for directing the light from the light source into a patient to illuminate a tissue sample and to collect the reflected light and fluorescence light produced by the tissue; a camera positioned to receive the light collected by the endoscope, the camera comprising: an image sensor; a low light image sensor; a beamsplitter for splitting the light received form the tissue sample into two beams and projecting the two beams onto the image sensor and low light image sensor; a filter positioned in front of the low light sensor for selectively transmitting light of desired wavelengths; and one or more optical low light image sensor as video signals; and a color video monitor that receives the video signals and displays them.

Claim 12. The system of claim 8, wherein the image processor creates a composite fluorescence/reflectance image comprising an image created from green fluorescence light acquired by the low light sensor during blue light excitation and an image created from blue reflectance light acquired by the image sensor, said images being superimposed and displayed in different colors on the color video monitor.
A color and fluorescence endoscopy system, comprising: a multi-mode 
light source that illuminates a tissue sample with a blue illumination light;  
a camera that concurrently captures blue reflectance images and a fluorescence 
image of the tissue sample when the blue illumination light is on;  an image 
processor that generates a color image from the blue reflectance images and 
generates a fluorescence/reflectance image by overlaying the at least one 
fluorescence image and one or more of the blue reflectance images;  and a 
display that concurrently displays the color image and the fluorescence/reflectance image.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793